Exhibit 10.2

 

CONFORMED COPY

 

 

 

ASSURED GUARANTY LTD.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

(Effective April 28, 2004, and as further amended through the Second Amendment)

 

Mayer, Brown, Rowe & Maw, LLP

 

 

 

--------------------------------------------------------------------------------


 

 

ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

CERTIFICATE

 

 

I, James M. Michener, General Counsel and Secretary of Assured Guaranty Ltd.,
hereby certify that the attached document is a full, true and complete copy of
the Assured Guaranty Ltd. Supplemental Employee Retirement Plan as in effect on
April 28, 2004.

 

Dated this     day of             , 2004.

 

 

General and Secretary as Aforesaid

 

(Seal)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENT

 

 

 

Page

SECTION 1 [a05-22222_2ex10d2.htm#Section1_022743]

GENERAL [a05-22222_2ex10d2.htm#Section1_022743]

1

 

 

 

1.1. [a05-22222_2ex10d2.htm#a1_1_PurposeAndEffectiveDate__022204]

Purpose and Effective Date
[a05-22222_2ex10d2.htm#a1_1_PurposeAndEffectiveDate__022204]

1

 

 

 

1.2. [a05-22222_2ex10d2.htm#a1_2_EmployersAndRelatedCompanies_022208]

Employers and Related Companies
[a05-22222_2ex10d2.htm#a1_2_EmployersAndRelatedCompanies_022208]

1

 

 

 

1.3. [a05-22222_2ex10d2.htm#a1_3_PlanAdministration__022213]

Plan Administration [a05-22222_2ex10d2.htm#a1_3_PlanAdministration__022213]

1

 

 

 

1.4. [a05-22222_2ex10d2.htm#a1_4_ApplicableLaws__022218]

Applicable Laws [a05-22222_2ex10d2.htm#a1_4_ApplicableLaws__022218]

2

 

 

 

1.5. [a05-22222_2ex10d2.htm#a1_5_GenderAndNumber__022222]

Gender and Number [a05-22222_2ex10d2.htm#a1_5_GenderAndNumber__022222]

2

 

 

 

1.6. [a05-22222_2ex10d2.htm#a1_6_PlanYear__023452]

Plan Year [a05-22222_2ex10d2.htm#a1_6_PlanYear__023452]

2

 

 

 

1.7. [a05-22222_2ex10d2.htm#a1_7_Notices__022227]

Notices [a05-22222_2ex10d2.htm#a1_7_Notices__022227]

2

 

 

 

1.8. [a05-22222_2ex10d2.htm#a1_8_FormAndTimeOfElections__022232]

Form and Time of Elections
[a05-22222_2ex10d2.htm#a1_8_FormAndTimeOfElections__022232]

2

 

 

 

1.9. [a05-22222_2ex10d2.htm#a1_9_Evidence__022238]

Evidence [a05-22222_2ex10d2.htm#a1_9_Evidence__022238]

2

 

 

 

1.10. [a05-22222_2ex10d2.htm#a1_10_ActionByEmployers__022242]

Action by Employers [a05-22222_2ex10d2.htm#a1_10_ActionByEmployers__022242]

2

 

 

 

1.11. [a05-22222_2ex10d2.htm#a1_11_LimitationsOnProvisions__022245]

Limitations on Provisions
[a05-22222_2ex10d2.htm#a1_11_LimitationsOnProvisions__022245]

2

 

 

 

1.12. [a05-22222_2ex10d2.htm#a1_12_AssignmentAndAlienationForf_022255]

Assignment and Alienation; Forfeitures
[a05-22222_2ex10d2.htm#a1_12_AssignmentAndAlienationForf_022255]

2

 

 

 

SECTION 2 [a05-22222_2ex10d2.htm#Section2_022317]

PARTICIPATION [a05-22222_2ex10d2.htm#Section2_022317]

3

 

 

 

2.1. [a05-22222_2ex10d2.htm#a2_1_Participation__022325]

Participation [a05-22222_2ex10d2.htm#a2_1_Participation__022325]

3

 

 

 

2.2. [a05-22222_2ex10d2.htm#a2_2_PlanNotContractOfEmployment__022330]

Plan Not Contract of Employment
[a05-22222_2ex10d2.htm#a2_2_PlanNotContractOfEmployment__022330]

3

 

 

 

SECTION 3 [a05-22222_2ex10d2.htm#Section3_022332]

AMOUNT AND PAYMENT OF PLAN BENEFIT [a05-22222_2ex10d2.htm#Section3_022332]

3

 

 

 

3.1. [a05-22222_2ex10d2.htm#a3_1_Accounts__022336]

Accounts [a05-22222_2ex10d2.htm#a3_1_Accounts__022336]

3

 

 

 

3.2. [a05-22222_2ex10d2.htm#a3_2_AdjustmentOfAccounts__022453]

Adjustment of Accounts [a05-22222_2ex10d2.htm#a3_2_AdjustmentOfAccounts__022453]

6

 

 

 

3.3. [a05-22222_2ex10d2.htm#a3_3_InvestmentReturnRates__022501]

Investment Return Rates
[a05-22222_2ex10d2.htm#a3_3_InvestmentReturnRates__022501]

6

 

 

 

3.4. [a05-22222_2ex10d2.htm#a3_4_ParticipantSelectionOfInvest_022505]

Participant Selection of Investment Return Rate
[a05-22222_2ex10d2.htm#a3_4_ParticipantSelectionOfInvest_022505]

6

 

 

 

3.5. [a05-22222_2ex10d2.htm#a3_5_StatementOfAccounts__022509]

Statement of Accounts [a05-22222_2ex10d2.htm#a3_5_StatementOfAccounts__022509]

6

 

 

 

3.6. [a05-22222_2ex10d2.htm#a3_6_Distribution__022513]

Distribution [a05-22222_2ex10d2.htm#a3_6_Distribution__022513]

6

 

 

 

3.7. [a05-22222_2ex10d2.htm#a3_7_DistributionsToPersonsUnderD_022517]

Distributions to Persons Under Disability
[a05-22222_2ex10d2.htm#a3_7_DistributionsToPersonsUnderD_022517]

7

 

 

 

3.8. [a05-22222_2ex10d2.htm#a3_8_ForfeitureOfCertainAccounts__022521]

Forfeiture of Certain Accounts
[a05-22222_2ex10d2.htm#a3_8_ForfeitureOfCertainAccounts__022521]

7

 

 

 

3.9. [a05-22222_2ex10d2.htm#a3_9_TransfersFromAceLimitedSuppl_023504]

Transfers from ACE Limited Supplemental Retirement Plan
[a05-22222_2ex10d2.htm#a3_9_TransfersFromAceLimitedSuppl_023504]

7

 

 

 

SECTION 4 [a05-22222_2ex10d2.htm#Section4_022609]

SOURCE OF BENEFIT PAYMENTS [a05-22222_2ex10d2.htm#Section4_022609]

8

 

 

 

4.1. [a05-22222_2ex10d2.htm#a4_1_LiabilityForBenefitPayments__022551]

Liability for Benefit Payments
[a05-22222_2ex10d2.htm#a4_1_LiabilityForBenefitPayments__022551]

8

 

 

 

4.2. [a05-22222_2ex10d2.htm#a4_2_NoGuarantee__022558]

No Guarantee [a05-22222_2ex10d2.htm#a4_2_NoGuarantee__022558]

8

 

 

 

4.3. [a05-22222_2ex10d2.htm#a4_3_Successors__022602]

Successors [a05-22222_2ex10d2.htm#a4_3_Successors__022602]

8

 

 

 

SECTION 5 [a05-22222_2ex10d2.htm#Section5_022606]

AMENDMENT AND TERMINATION [a05-22222_2ex10d2.htm#Section5_022606]

8

 

 

 

EXHIBIT A [a05-22222_2ex10d2.htm#ExhibitA_022948]

DISTRIBUTION RULES AND REGULATIONS [a05-22222_2ex10d2.htm#ExhibitA_022948]

10

 

 

 

--------------------------------------------------------------------------------


ASSURED GUARANTY LTD.
SUPPLEMENTAL EMPLOYEE RETIREMENT  PLAN

SECTION 1

General

1.1.          Purpose and Effective Date.  Assured Guaranty Ltd. (the “Company”)
has established the Assured Guaranty Ltd. Employee Retirement Plan (the
“Retirement Plan”) to provide retirement income for its eligible employees and
the eligible employees of each Related Company (as defined in section 1.2)
which, with the consent of the Company, adopts the Plan.  Contrary to the desire
of the Company, the amount of contributions which may be made to the retirement
plan for the benefit of an employee may be limited by reason of the application
of certain provisions of the Internal Revenue Code of 1986 of the United States
of America, as amended (the “Code”). The Company has established the Assured
Guaranty Ltd. Supplemental Employee Retirement (the ‘Plan’) to assure that
affected individuals will receive benefits in amounts comparable to the amounts
that they would have received under the Retirement Plan if such limitations of
the Code did not apply to the Retirement Plan.  The Plan also allows for
additional contributions to  provide additional retirement security for the
participants.  The Plan is effective April 28, 2004 (the “Effective Date”).

1.2.          Employers and Related Companies.  The term “Related Company” means
any corporation or trade or business during any period during which it is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in sections 414(b) and 414(c),
respectively, of the Code.  The Company and each Related Company, which, with
the Company’s consent, adopts the Plan are referred to below collectively as the
“Employers” and individually as an “Employer”.

1.3.          Plan Administration.  The authority to control and manage the
operation and administration of the Plan shall be vested in the Committee
appointed by the Company to act under the Retirement Plan; provided, however,
that payment of any benefits to, or on behalf of Participants pursuant to
Section 3 may be made at the direction of any two of the following officers of
the Company:  (a) Chief Executive Officer (b) Chief Financial Officer, or (c)
General Counsel.  In controlling and managing the operation and administration
of the Plan, the Committee shall have the same rights, powers and duties as
those delegated to it under the Retirement Plan, which includes full and
discretionary power and authority to interpret and construe the provisions of
the Plan and to determine the amount of benefits and the rights or eligibility
of employees or Participants (as defined in subsection 2.1) under the Plan, and
such other power and authority as may be necessary to discharge its duties
hereunder.  Any interpretation of the Plan and any decision made by the
Committee on any matter within the discretion of the Committee shall be binding
on all persons.  A misstatement or other mistake of fact shall be corrected when
it becomes known, and the Committee shall make such adjustment on account
thereof as it considers equitable and practicable.  The Committee may delegate
such of its ministerial or discretionary duties and functions as it may deem
appropriate to any employee or group of employees of any Employer.

 

1

--------------------------------------------------------------------------------


 

1.4.          Applicable Laws.  The Plan shall be construed and administered in
accordance with the laws of Bermuda.

1.5.          Gender and Number.  Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural
and the plural shall include the singular.

1.6.          Plan Year.  The “Plan Year” shall be the twelve-consecutive month
period beginning on each January 1. The first Plan Year shall be a short Plan
Year beginning on the Effective Date and ending on December 31, 2004.

1.7.          Notices.  Any notice or document required to be filed with the
Committee under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Committee, in care of the Company, at
its principal executive offices.  Any notice required under the Plan may be
waived by the person entitled to notice.

1.8.          Form and Time of Elections.  Unless otherwise specified herein or
as otherwise permitted by the Committee, any election or consent permitted or
required to be made or given by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be made in writing to the Committee

1.9.          Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

1.10.        Action by Employers.  Any action required or permitted to be taken
under the Plan by any Employer which is a corporation shall be by resolution of
its Board of Directors, or by a person or persons authorized by its Board of
Directors.  Any action required or permitted to be taken by any Employer which
is a partnership shall be by a general partner of such partnership or by a duly
authorized officer thereof.

1.11.        Limitations on Provisions.  The provisions of the Plan and any
benefits payable hereunder shall be limited as described herein.  Any benefit
payable under the Retirement Plans shall be paid solely in accordance with the
terms and conditions of the applicable Retirement Plan and nothing in this Plan
shall operate or be construed in any way to modify, amend, or affect the terms
and provisions of the Retirement Plans.

1.12.        Assignment and Alienation; Forfeitures.  The benefits payable to
any Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily pledged, assigned, alienated, transferred or otherwise
anticipated.  In the event a Participant or Beneficiary attempts to do so, any
amount that is subject to the purported pledge, assignment, alienation, transfer
or other anticipation shall be immediately forfeited and neither the Participant
nor his Beneficiary shall have any further rights to such benefits.

 

2

--------------------------------------------------------------------------------


 

SECTION 2

Participation

2.1.          Participation.  Each employee of an Employer shall become a
“Participant” as of the earlier of the date on which he becomes a participant in
the Retirement Plan or the date on which he is designated as a Participant by
the Committee.  Once an eligible employee becomes a Participant in the Plan, as
long as he continues to have an Account balance under the Plan he will remain a
Participant for all purposes under the Plan, except for purposes of the
contribution provisions of Section 3.

2.2.          Plan Not Contract of Employment.  The Plan does not constitute a
contract of employment, and participation in the Plan will not give any employee
the right to be retained in the employ of the Company nor any right or claim to
any benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

SECTION 3

Amount and Payment of Plan Benefit

3.1.          Accounts.  The Committee shall maintain “Supplemental Accounts” in
the name of each Participant under the Plan which will reflect the amount,
expressed in United States dollars, to which the Participant may become entitled
under the Plan.  A Participant’s Supplemental Accounts shall be credited in each
Plan Year as follows:

(a)                                  For any Plan Year, in the event the
Participant’s before-tax elective contributions to the Retirement Plan are
limited by the provisions of sections 401(a)(17), 401(k)(3), 402(g) or 415 of
the Code, as applicable, his compensation for the Plan Year will continue to be
reduced by, and the Participant’s Supplemental Before-Tax Account credited with,
an amount equal to the amount of before-tax elective contributions that would
have been made under the Retirement Plan had the provisions of sections
401(a)(17), 401(k)(3), 402(g) or 415 of the Code, as applicable, not applied to
him; provided, however, that such continuing before-tax elective contributions
to this Plan shall be made pursuant to an election made by the Participant prior
to the beginning of the Plan Year (or with respect to a newly-eligible
Participant, within 30 days of first becoming eligible to participate, which
election shall apply only to compensation payable after the date of such
election), which election shall indicate the percentage of compensation to be
contributed to this Plan after before-tax elective contributions to the
Retirement Plan have been limited under sections 401(a)(17), 401(k)(3), 402(g)
or 415 of the Code.  Such election with respect to the Plan shall be
irrevocable, except that the Participant may elect to stop such contributions,
in which case no additional amounts shall be credited for that Plan Year to the
Participant’s Supplemental Before-Tax Account or Supplemental Matching Account. 
Credits to the Participant’s Supplemental Before-Tax Account pursuant to this
subsection 3.1(a) shall be made at the same time that before-tax elective
contributions would otherwise have been credited to

 

3

--------------------------------------------------------------------------------


 

his accounts under the Retirement Plan.  Notwithstanding the foregoing
provisions of this subsection 3.1(a), salary reductions shall continue and an
amount shall be credited to the Participant’s Supplemental Before-Tax Account in
accordance with this subsection 3.1 (a) (and Supplemental Matching Contributions
and Discretionary Matching Contributions, if any, shall be credited to the
Participant’s applicable accounts in accordance with subsections 3.1(b) and
3.1(c)) for a Plan Year only if the Participant’s before-tax elective
contributions to the Retirement Plan have reached the maximum amount permitted
under section 402(g) of the Code or the maximum elective contributions permitted
under the Plan, in accordance with Treas. Reg. section 1.401(k)(1)(e)(6)(iv);
and the Committee shall establish such other administrative procedures as are
necessary to comply with such regulations.

(b)                                 Subject to the requirements of subsection
3.1(a), for any Plan Year, a Participant’s Supplemental Matching Account shall
be credited with an amount equal to the difference, if any, between (a) the
matching contributions that would have been contributed on behalf of the
Participant to the Retirement Plan for that Plan Year, in accordance with the
terms thereof and based on his before-tax elective contributions under the
Retirement Plan (and this Plan), determined without regard to the limitations of
sections 401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the Code, and (b) the
amount of matching contributions actually made to the Retirement Plan on behalf
of the Participant.  Credits to the Participant’s Supplemental Matching Account
pursuant to this subsection 3.1(b) shall be made at the same time that matching
contributions would otherwise have been credited to his accounts under the
Retirement Plan.

(c)                                  A Participant’s “Discretionary Matching
Contribution Account” shall be credited  for a Plan Year in the amount, if any,
determined by the Company in its sole discretion, on behalf of each Participant
who has made a before-tax elective contribution to the Retirement Plan for such
Plan Year and who is employed by an Employer on the last day of that year, and
with respect to whom before-tax contributions to the Retirement Plan have been
limited for such Plan Year as a result of the application of sections
401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the Code.  Such Discretionary
Matching Contribution shall be expressed as a percentage of the before-tax
elective contribution made by the Employer on behalf of such Participant for
that Plan Year to the Retirement Plan and, in addition, the additional amounts
of before-tax elective contributions credited to the Participant’s Supplemental
Before-Tax Account, if any, under subsection 3.1(a) of the Plan; provided,
however, that the Discretionary Matching Contribution with respect to any Plan
Year shall not exceed fifty percent of that portion of the sum of the
Participant’s before-tax  elective contribution to the Retirement Plan and the
Participant’s before-tax elective contribution to this Plan which does not
exceed six percent (one percent with respect to a Participant who is also an
active participant in the Assured Guaranty Bermuda Pension Plan, as

 

4

--------------------------------------------------------------------------------


 

defined in the Retirement Plan) of the Participant’s compensation (as defined in
the Retirement Plan, but disregarding the limitations therein) for that Plan
Year.

(d)                                 For any Plan Year, a Participant’s
Supplemental Core Account shall be credited with an amount equal to the
difference, if any, between (a) the Employer Core Contribution that would have
been contributed on behalf of the Participant to the Retirement Plan for that
Plan Year, in accordance with the terms thereof determined without regard to the
limitations of sections 401(a)(17) or 415 of the Code and (b) the amount of the
Employer Core Contributions actually made to the Retirement Plan on behalf of
the Participant.  Credits to the Participant’s Supplemental Core Account
pursuant to this subsection 3.1(d) shall be made at the same time that Employer
Core Contributions would otherwise have been credited to his accounts under the
Retirement Plan.

(e)                                  For any Plan Year, a Participant’s
Supplemental Core Account may be credited with an additional amount, as
determined by the Company in its sole discretion, which amount, if any, shall be
allocated to the accounts of that group of Participants designated by the
Company it its sole discretion.  Such “Discretionary Core Contribution” shall be
allocated to the accounts of such designated Participants in an amount equal to
a percentage of each such Participant’s compensation for the Plan Year.  Credits
to the Participant’s Supplemental Core Account of a Discretionary Core
Contribution pursuant to this subsection 3.1(e) shall be made as soon as
practicable following the Company’s determination to credit such Discretionary
Core Contribution.

(f)                                    Pursuant to and in accordance with Notice
2005-1 issued by the U.S. Treasury Department and the Internal Revenue Service,
each Participant who is eligible to make an election with respect to continuing
before-tax contributions, as described in paragraph (a) of this subsection 3.1,
for the 2005 Plan Year shall be given the opportunity to elect to make or change
his before-tax contribution election with respect to compensation (including
bonus amounts, if any, that are earned in 2005 but payable in 2006) which is
taken into account under the Plan after the before-tax contributions to the
Retirement Plan have been limited, by filing a written election form delivered
to the Committee or its designee no later than March 15, 2005.  Such election
shall apply only to compensation that has not been paid or become payable at the
time the Participant executes and delivers such election to the Committee or its
designee.  If a Participant does not file an election form as permitted under
this paragraph (f), then the election filed by the Participant on or before
December 31, 2005 shall continue to apply to compensation taken into account
under the Plan that is earned in 2005 and, except as described in the
immediately following sentence, thereafter.  The election with respect to
compensation earned in 2005 shall be irrevocable after March 15, 2005 and shall
continue in effect with respect to compensation earned after 2005 unless and
until the Participant changes the election in accordance with the requirements
of section 409A of the Code and the terms of the Plan.

 

5

--------------------------------------------------------------------------------


 

3.2.          Adjustment of Accounts.  Each Participant’s Accounts shall be
adjusted in accordance with this Section 3 in a uniform manner as of each
Valuation Date, as follows:

(a)                                  first, charge to the Account balance the
amount of any distributions under the Plan with respect to that Account that
have not previously been charged;

(b)                                 then, adjust the Account balance for the
applicable Investment Return Rate(s); and

(c)                                  then, credit to the Account balance the
amount to be credited to that Account in accordance with subsections 3.1 that
have not previously been credited.

Except as otherwise designated by the Committee, the term “Valuation Date” means
the last day of each calendar quarter.

3.3.          Investment Return Rates.  The “Investment Return Rate(s)” with
respect to the Account(s), or portions of the Supplemental Account(s), of any
Participant for any period shall be the Investment Return Rate(s) elected by the
individual in accordance with subsection 3.4 from among such investment
alternatives (if any) for that period which, in the discretion of the Committee,
are offered from time to time under this paragraph 3.3.

3.4.          Participant Selection of Investment Return Rate.  The Investment
Return Rate alternatives under the Plan, and a Participant’s ability to choose
among Investment Return Rate alternatives, shall be determined in accordance
with rules established by the Committee from time to time; provided, however,
that the Company may not modify the Investment Return Rate with respect to
periods prior to the adoption of such modification.

3.5.          Statement of Accounts.  As soon as practicable after the last day
of each Plan Year, the Committee will cause to be delivered to each Participant
a statement of the balance of his Supplemental Account as of that day.

3.6.          Distribution.  Subject to the following provisions of this
subsection 3.6 and subsection 3.8, a Participant’s Supplemental Account balance
shall be payable to the Participant in accordance with the rules and regulations
set forth in Exhibit A, which forms part of the Plan, and in accordance with
such other restrictions and limitations imposed by the Committee and applicable
law.  Subject to any applicable currency exchange laws, payments shall be made
in such currency as the Committee shall elect, based on the currency exchange
rate of the Trustee of the Retirement Plan as of the date of payment.  In the
event of a Participant’s death, the amount which would otherwise be payable to
the Participant shall be paid to one or more beneficiaries designated by the
Participant for purposes of the Plan in a writing filed with the Committee prior
to the date of death.  Any such designation shall cancel any previous
designation by the Participant.  If no such designation is on file on the date
of the Participant’s death, or if the designated beneficiary predeceases the
Participant, the Participant’s Supplemental Account balance shall be paid to the
Participant’s estate.

 

6

--------------------------------------------------------------------------------


 

3.7.          Distributions to Persons Under Disability.  In the event a
Participant or his beneficiary is declared incompetent and an conservator or
other person legally charged with the care of his person or of his estate is
appointed, any benefit to which such Participant or beneficiary is entitled
under the Plan shall be paid to such conservator or other person legally charged
with the care of his person or of his estate.

3.8.          Forfeiture of Certain Accounts.  Notwithstanding any provision of
the Plan to the contrary, in no event shall any amount attributable to the
Participant’s Supplemental Matching Account, Supplemental Discretionary Matching
Account, and Supplemental Core Account be payable to or on account of a
Participant whose Termination Date occurs prior to the Participant’s completion
of twelve consecutive months of employment with an Employer for any reason other
than the death of the Participant or if the Participant attains age 65;
provided, however, for purposes of this sentence, each Participant who was an
employee of ACE Limited or a subsidiary of ACE Limited immediately prior to the
Effective Date and who became an employee of an Employer in connection with the
initial public offering of shares of Assured Guaranty Ltd shall be credited with
twelve consecutive months of service of employment with the Employers on the
later of the Effective Date or the first date on which he is employed by an
Employer.  A Participant’s “Termination Date” will be the date on which his
employment by the Employer and the Related Companies is terminated for any
reason.

3.9.          Transfers from ACE Limited Supplemental Retirement Plan.  Each
employee of an Employer who satisfies the following conditions shall have an
Account established on his behalf under the Plan, and such Account shall be
credited with an amount reflecting amounts attributable to such individual’s
participation in the ACE Limited Supplemental Retirement Plan:

(a)                                  the Participant was an employee of ACE
Limited or a subsidiary of ACE Limited immediately prior to the Effective Date;

(b)                                 the Participant became an employee of an
Employer in connection with the initial public offering of shares of the
Company; and

(c)                                  the Participant was a participant in the
ACE Limited Supplemental Retirement Plan.

An employee of an Employer who satisfies the foregoing conditions shall become a
Participant in the Plan in accordance with the terms and conditions of the
Plan.  If an employee of an Employer is not otherwise eligible to participate in
the Plan, he shall be treated as a Participant only with respect to amounts
credited to his Accounts which are attributable to the obligations assumed by
his Employer from the ACE Limited Supplemental Retirement Plan until such
employee has met the requirements for participation in the Plan. The Accounts of
each Participant under the Plan, including any portion of an Account transferred
pursuant to this subsection 3.9, shall be subject to the terms of the Plan,
including, but not limited to, the terms relating to Investment Return Rates and
the restrictions regarding the forms and time of payment; and the portion of a
Participant’s Account balances which is attributable to amounts transferred
pursuant to this subsection 3.9 shall be payable from the Plan only after the
date on which the Participant is otherwise eligible for a distribution from the
Plan.

 

7

--------------------------------------------------------------------------------


 

SECTION 4

Source of Benefit Payments

4.1.          Liability for Benefit Payments.  The amount of any benefit payable
under the Plan shall be paid from the general revenues of the Employer of the
Participant with respect to whom the benefit is payable; provided, however, that
if a Participant has been employed by more than one Employer, the portion of his
Plan benefits payable by any such Employer shall be that portion accrued while
the Participant was employed by that Employer, and earnings on such portion; and
provided further, that if any portion of a Participant’s Plan benefit is
attributable to amounts transferred to the Plan pursuant to section 3.9 of the
Plan, that portion of the Participant’s benefit attributable to such transferred
amounts, and earnings on such portion, shall be payable by the Employer that
assumed the obligation to pay such transferred benefit to the Participant.  An
Employer’s obligation under the Plan shall be reduced to the extent that any
amounts due under the Plan are paid from one or more trusts, the assets of which
are subject to the claims of general creditors of the Employer or any affiliate
thereof; provided, however, that nothing in the Plan shall require the Company
or any Employer to establish any trust to provide benefits under the Plan.

4.2.          No Guarantee.  Neither a Participant nor any other person shall,
by reason of the Plan, acquire any right in or title to any assets, funds or
property of the Employers whatsoever, including, without limitation, any
specific funds, assets, or other property which the Employers, in their sole
discretion, may set aside in anticipation of a liability under the Plan.  A
Participant shall have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of the Employers.  Nothing contained in
the Plan shall constitute a guarantee by any of the Employers that the assets of
the Employers shall be sufficient to pay any benefits to any person.

4.3.          Successors.  The obligations of the Company and each Employer
under the Plan shall be binding on any assignee or successor in interest
thereto.  Prior to any merger, consolidation or sale of assets, the Company, or
if applicable, the Employer, shall require any such successor to expressly
assume all of the Company’s, or if applicable, all of the Employer’s,
obligations under the Plan.

SECTION 5

Amendment and Termination

The Company may, at any time, amend or terminate the Plan; provided, however,
that subject to the provisions of the following sentence, neither an amendment
nor a termination shall adversely affect the rights of any Participant to
benefits credited to a Participant’s account under the Plan as of the date
immediately prior to the date of the amendment or termination (but subject to
losses and earning allocable to such account after the date of the amendment or
termination) without the consent of the Participant.  The Company, by Plan
amendment or termination, may prospectively eliminate the right to have amounts
credited to any Supplemental Account pursuant to the provisions of subsection
3.1 or subsection 3.3, or reduce the amount which is required to be credited to
any such account pursuant to those provisions.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

Distribution Rules and Regulations

 

Subject to such restrictions and limitations imposed by the Committee, the
following rules and regulations shall apply to the distribution of a
Participant’s Supplemental Account balances:

 

1.             If the amount of the Participant’s Supplemental Account balances
is less than $60,000 as of the Valuation Date coincident with or immediately
prior to the date such Participant terminates employment with the Employers and
the Related Companies, then the payment of the Participant’s Supplemental
Account balances shall begin on the same date that such Participant’s account
balances under the Retirement Plan are paid to him.  The amount of the
Participant’s Supplemental Account balances to be paid to the Participant shall
be determined as of the Valuation Date coincident with or immediately prior to
the date on which payment is made.

 

2.             If the amount of the Participant’s Supplemental Account balances
is equal to or greater than $60,000 as of the Valuation Date coincident with or
immediately prior to the date such Participant terminates employment with the
Employers and the Related Companies, then payment of the Participant’s
Supplemental Account balances shall begin on the Participant’s “Benefit
Commencement Date.”  The amount of the Participant’s Supplemental Account
balances to be paid to the Participant shall be determined for as of the
Valuation Date coincident with or immediately prior to the date on which payment
is made.  For purposes of these rules and regulations, “Benefit Commencement
Date” means, in the case of a Participant who terminates employment prior to
attainment of age 55, the first day of the month coinciding with or next
following his 55th birthday; and in the case of a Participant who terminates
employment on or after his 55th birthday, or because of death or disability, the
first day of the month coinciding with or next following his termination of
employment.

 

3.             A Participant shall file an election with the Committee
indicating the form in which payment of the Participant’s Supplemental Account
Balances shall be made; provided, however, that such form must be either a
single lump sum or installments payable over a period not exceeding the life
expectancy of the Participant or the joint life expectancy of the Participant
and his beneficiary designated in accordance with subsection 3.6 of the Plan. 
Such election must be filed with the Committee at least one year and one day in
advance of the date on which such Participant’s Supplemental Account balances
become payable to the Participant, and if a valid election has not been so filed
with the Committee, then payment of the Participant’s Supplemental Account
balances shall be delayed until the date that is one year and one day after the
date on which such election form was filed, or in the sole discretion of the
Committee, shall be paid in a single lump sum as soon as practicable following
the Participant’s termination of employment.

 

 

9

--------------------------------------------------------------------------------